Title: From Alexander Hamilton to James Monroe, [17 July 1797]
From: Hamilton, Alexander
To: Monroe, James


[Philadelphia, July 17, 1797]
Sir
I send herewith an answer to the joint letter of Mr. Mughlenberg and yourself. It appears to me on reflection requisite to have some explanation on the note of January 2. 1793 with your signature and It may be inferred, from the attention to record the information of Clingman therein stated after what had passed between us, that you meant to give credit and sanction to the suggestion that the defence set up by me was an imposition. You will, I doubt not, be sensible of the propriety of my requesting you to explain yourself on this point also.
I remain with consideration   Sir Yr. obedient servant
